Citation Nr: 1701515	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  13-14 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the cervical spine (also claimed as neck), to include as secondary to service-connected dislocating left shoulder, post-operative Magnuson repair with degenerative arthritis.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), adjustment disorder and anxiety disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1974 to January 1977.

This appeal comes to the Board of Veterans' Appeals (Board) from February 2010 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Veteran testified via video conference at a Board hearing before a Veterans Law Judge who is unavailable to participate in the decision in this case.  A copy of the transcript of that hearing is of record.  The Veteran was informed by correspondence dated April 2016 of the right to another Board hearing.  The Veteran provided a written response indicating that he did not wish to attend another Board hearing and requesting VA to consider his case on the evidence of record.

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has recharacterized the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, adjustment disorder, and anxiety disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The issue of service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The evidence of record does not establish a connection between the Veteran's cervical degenerative joint disease and his military service.

2.  The evidence of record does not establish a connection between the Veteran's cervical degenerative joint disease and his dislocating left shoulder, post-operative Magnuson repair with degenerative arthritis.


CONCLUSION OF LAW

The evidence of record does not meet the criteria to establish direct service connection for the Veteran's cervical degenerative joint disease.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished with respect to the Veteran's claim decided herein, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All service treatment records, VA treatment records, and private medical treatment records identified by the Veteran have been obtained, and the Veteran testified via video conference at a Board hearing before the undersigned Veterans Law Judge in July 2014.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  The Board finds the most recent VA examination was thorough and adequate and provides a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

Service connection may be established for a disease or injury incurred in or aggravated during service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016). To prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247 (1999).

Certain chronic diseases, such as arthritis (degenerative joint disease) are subject to presumptive service connection if they manifest to a compensable degree within one year after separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b) (2016).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) (2016) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis (degenerative joint disease) is one of the listed chronic diseases.  38 C.F.R. § 3.309(a) (2016).

Service connection may also be granted for a disability which is proximately due to, the result of, or aggravated by an already service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Service connection on such a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet.App. 509, 512-514 (1998); see also Allen v. Brown, 7 Vet.App. 439, 488 (1995) (en banc).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

III.  Cervical Degenerative Joint Disease

The evidence of record establishes that the Veteran has degenerative joint disease in his cervical spine.  Therefore, the evidence of record satisifies the first element of a service connection claim: the existence of a current, chronic disability.

The Veteran reported several injuries that he sustained in service.  At a March 2004 VA examination, the Veteran described dislocating his left shoulder during basic training.  In subsequent claims for compensation, and in his testimony at the Board hearing, the Veteran also described being involved in two bulldozer accidents, one in February and another in August of 1975, while performing his duties.  The Veteran's personnel records and service treatment records do not contain any records of these incidents.  However, these records establish that the Veteran experienced recurrent dislocations of, and pain in, his left shoulder that was corrected via surgery (a Magnuson repair) in February 1976.  The Veteran's service treatment records do not contain any complaints, symptoms, diagnoses, or treatment related to the Veteran's neck or cervical spine, and his separation physical found his spine to be normal in December 1976, a few weeks before the Veteran left active service.  Thus, while the Veteran has stated that he injured his neck while he was in service in the same incidents in which he injured his left shoulder, the weight of the evidence does not support such a conclusion, as service treatment records do not identify any neck problems.

Furthermore, even accepting that these incidents resulted in injury to the Veteran's cervical spine, the preponderance of the evidence does not establish a link between the Veteran's cervical degenerative joint disease and those incidents.  The first appearance of a cervical spine disability occurs in the Veteran's treatment records from the Shreveport VA medical center in May 2004, when the Veteran sought treatment for neck pain.  Imaging studies (x-ray and MRI) in August 2004 led to a diagnosis in December 2004 of very mild cervical spondylosis.  When the Veteran was diagnosed with cervical spondylosis in December 2004, the healthcare provider recorded that the Veteran indicated he had been experiencing neck pain for twenty years, indicating an approximate onset of pain in 1984, approximately seven years after service.  Despite the long history of neck pain the Veteran reported at this visit, and the testimony that his neck pain dated back service at his Board hearing, the Veteran only made his first claim for compensation for a neck or cervical spine disability in September 2006, nearly three decades after service.  While this fact is not dispositive, it is still a factor to be weighed.  Here, the extensive passage of time between when the Veteran alleges that his neck pain began and his first claim for compensation is particularly notable given that the Veteran made claims for a series of other disabilities in March 1977, January 2004, and December 2004, including orthopedic disabilities.  Were the Veteran experiencing neck problems at that time, which he clearly now attributes to the same etiology as his service connected left shoulder disability, one would have expected that he would have sought service connection for it sooner.  

At a subsequent VA examination in May 2010, the Veteran denied that his cervical spine symptoms caused any functional impairment in his daily or working activities and denied any flare-ups.  However, the Veteran described constant and chronic pain, and showed signs of pain and tenderness to palpation of the cervical spine. The Veteran also had limited range of motion in his cervical spine that was further limited after repetitive use as a result of pain and weakness.  The examiner provided a diagnosis of cervical degenerative joint disease.  In July 2010, the examiner was requested to provide an opinion as to whether the Veteran's cervical spine disorder was related to his service connected shoulder injury.  In August 2010, the examiner responded that the Veteran's cervical spine condition was not caused by or secondary to military service.  The examiner reasoned that there was no indication of neck pain at or near the time of the Veteran's reported in-service injuries, and indicated that the Veteran's spine condition was the result of the aging process.

The Board notes, as did the examiner, the Veteran's allegation that his neck pain began in 1975 and had continued since.  The Veteran is competent to provide testimony to establish the occurrence of medical symptoms.  Kahana v. Shinseki, 24 Vet.App. 428, 438 (2011) (Lance, J. concurring).  However, the Veteran is not medically qualified to prove a matter requiring medical expertise.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  Establishing a link between a condition diagnosed in 2004 and injuries sustained in 1975 is a matter more suited to medical expertise than the Veteran's lay statements.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (finding lay evidence insufficient to diagnose cancer).  Given that the medical evidence indicates that the Veteran's cervical degenerative joint disease was the result of normal aging rather than old injuries, the Board concludes that the preponderance of the evidence does not establish a link between the Veteran's cervical degenerative joint disease and his reported in-service injuries.  Therefore, service connection cannot be established on a direct basis.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

The Board has also considered the applicability of the presumption for chronic diseases.  Degenerative joint disease is a form of arthritis which is one of the chronic diseases listed in 38 C.F.R. § 3.309(a) (2016).  The presumption regarding chronic diseases is inapplicable in this case because there is no medical evidence indicating that the Veteran was suffering from cervical degenerative joint disease while in service or within one year after his separation from service as required by 38 C.F.R. § 307(a) (2016).  Nor does the record reflect a continuity of symptoms between 1977 and the Veteran's diagnosis of a cervical spine condition in 2004.  38 C.F.R. § 3.303(b) (2016).  As discussed above, while the Veteran indicates his neck pain began in 1975 after a pair of bulldozer accidents, the preponderance of the evidence indicates that the Veteran was not suffering from a cervical spine condition until 2004.  His exit examination in 1976 indicated that his spine was normal, and there is no record of the Veteran seeking treatment or claiming compensation for his cervical spine for almost thirty years after his active service ended.  Of note, the finding of a normal spine on the separation physical serves to sever any continuity of symptomatology from service.  Consequently, the evidence of record does not meet the criteria to establish service connection via the presumption for chronic diseases.

Finally, the preponderance of the evidence does not meet the criteria to establish service connection for the Veteran's cervical degenerative joint disease as secondary to the Veteran's service-connected dislocating left shoulder, post-operative Magnuson repair with degenerative arthritis.  In this case, secondary service connection cannot be established because the medical evidence does not establish a link between the Veteran's service-connected left shoulder disability and the cervical degenerative joint disease he is seeking service connection for now.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).  As discussed above, the VA examiner was specifically requested to render an opinion regarding the relationship between the Veteran's cervical spine and left shoulder disabilities.  The examiner's opinion was that the Veteran's cervical spine disability was not related to the Veteran's military service or other disabilities, and instead attributed it to the normal course of aging.  Consequently, the evidence of record does not meet the criteria to establish service connection for the Veteran's cervical spine condition as secondary to the Veteran's service-connected left shoulder disability.

In short, for the reasons expressed above, the claim of service connection for cervical degenerative joint disease must be denied.  The weight of the evidence is against the claim, and therefore the benefit-of-the-doubt rule cannot aid the Veteran in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).


ORDER

Service connection for cervical degenerative joint disease is denied.


REMAND

There are particular requirements for establishing PTSD that are distinct from those for establishing service connection more generally.  38 C.F.R. § 3.304(f) (2016); Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Under the circumstances of this case, these requirements include establishing an in-service stressor through credible supporting evidence.  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  The Veteran has identified his in-service stressors as two bulldozer accidents he was involved in while on active duty.  In April 2013, the RO entered a finding that the Veteran had not provided sufficient information to allow for a meaningful search for records to corroborate the Veteran's in-service stressor.  However, the Veteran could hardly have been more specific.  In a January 2012 statement in support of his PTSD claim, the Veteran indicated that he was involved in two bulldozer accidents.  This statement provided the full dates (month, date, and year) of the two bulldozer accidents that the Veteran states he was involved in while serving at Fort Polk, Louisiana.  Therefore, a remand is required to make reasonable attempts to obtain appropriate records to corroborate the Veteran's non-combat related in-service stressor.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from September 2012 to the present. 

2.  Undertake efforts to corroborate the Veteran's reported stressors as identified in his January 2012 statement.
 
3.  Schedule the Veteran for a VA examination to assess the etiology of his acquired psychiatric disability.  The examiner should diagnose any current acquired psychiatric disability to include anxiety disorder and adjustment disorder, and then should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that a current acquired psychiatric disability either began during or was otherwise caused by the Veteran's military service.  Why or why not? 

If the Veteran does not meet the DSM criteria for PTSD, it should be explained why.  If PTSD is diagnosed, the underlying stressor(s) should be identified.

4.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


